Citation Nr: 1618806	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-29 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a rating in excess of 10 percent degenerative joint disease of the lumbar spine on an extraschedular basis.

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Krunic, Associate Counsel

INTRODUCTION

The Veteran had a period of verified active duty from March 1979 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In December 2013, the Board remanded the case for additional development.  In a February 2015 decision, the Board denied entitlement to a higher schedular rating in excess of 10 percent for the Veteran's service-connected lumbar spine disability.  As such, the issue of entitlement to an increased schedular rating for the lumbar spine disability is not currently before the Board.  In addition, the Board remanded the issues of entitlement to service connection for bilateral hearing loss, TDIU, and an extraschedular rating for the lumbar spine disability for further development.  The case has since been returned to the Board for appellate review.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to TDIU and entitlement to an extraschedular evaluation for degenerative joint disease of the lumbar spine are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current bilateral hearing loss is related to his active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has contended that he developed bilateral hearing loss as a result of military noise exposure due to his duties as a truck vehicle recovery operator.  The Veteran's service records show that his military occupational specialty (MOS) was an improved tow vehicle/infantry fighting vehicle/cavalry fighting vehicle systems mechanic.  See DD Form 214.  He is certainly competent to report his military noise exposure, and there is no reason to doubt the credibility of those statements.   Moreover, the medical evidence clearly shows that he has been assessed as having bilateral hearing loss as defined under 38 C.F.R. § 3.385.  Thus, the dispositive issue is whether the Veteran's current bilateral hearing loss manifested in service or is otherwise related to his military noise exposure.

A November 2011 VA examiner determined that she could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to mere speculation.  In so finding, the examiner noted that the Veteran's service treatment records only contained three audiograms dated in April 1977, July 1977 and December 1980, which all showed hearing within normal limits with the exception of mild hearing loss at 6000 Hertz in the left ear in December 1980.   The examiner further stated that she could not determine whether there was any change in hearing during the last three years of the Veteran's service because there were no audiograms between December 1980 and the Veteran's separation in December 1983.  The examiner also cited to the Veteran's use of hearing protection during service, ten years of factory work without hearing protection prior to service, and seven years of noise exposure from lawn equipment without the benefit of hearing protection.  Notably, the examiner did not address the documented in-service threshold shifts or the Veteran's contention that his hearing loss was the result of noise exposure related to his MOS.  Moreover, the opinion was based on an inaccurate factual premise, as the Veteran's service treatment records contain a September 1983 medical board examination during which an audiogram was performed.  Thus, in light of the speculative nature of the report, the Board finds that this evidence has limited probative value.

Following a December 2013 Board remand, an additional VA examination was obtained in January 2014.  The examiner opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  In so finding, the examiner stated that, although there was a significant threshold shift noted during service at 6000 Hertz bilaterally, the Veteran's hearing at discharge was within normal limits in both ears.  Thus, the VA examiner premised her opinion on the lack of hearing loss at separation.  However, the absence of in-service evidence of a hearing loss disability is not fatal to the Veteran's claim. See 38 C.F.R. § 3.303(d); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Moreover, she acknowledged that there was a permanent positive threshold shift greater than normal measurement variability at 6000 Hertz in both ears, yet she did not discuss the significance of that shift.  In addition, she referenced the Veteran's report of civilian noise exposure with inconsistent use of hearing protection, but did not discuss the Veteran's history of in-service noise exposure related to his duties as a truck vehicle recovery operator.   Based on the foregoing, the Board finds that this medical opinion is also of limited probative value. 

Nevertheless, a March 2015 VA examiner opined that the Veteran's bilateral hearing loss was at least as likely as not caused by or a result of an event in military service.  The examiner noted that, although the Veteran's hearing was within normal limits at the time of the September 1983 medical board examination, the service treatment records did document a significant threshold shift during his military service.  In this regard, a comparison of the July 1977 and September 1983 hearing tests revealed a 15 decibel decrease at 6000 Hertz bilaterally.  All other thresholds were within normal test/re-test variability. The examiner concluded that, given the Veteran's reported military noise exposure and the documented significant threshold shift, it is as likely as not that the Veteran's bilateral hearing loss began during military service.  The Board finds this to be the most probative medical opinion, as it is based on a factually accurate premise and addresses the threshold shift in service and the Veteran's lay statements.  

Based on the foregoing evidence, the Board finds that the Veteran's bilateral hearing loss is related to his military service.  Therefore, the Board concludes that service connection for bilateral hearing loss is warranted.


ORDER

Subject to the provisions governing the award of monetary benefits, service connection for bilateral hearing loss is granted.



REMAND

As the Board has granted the claim for service connection for bilateral hearing loss, the AOJ must effectuate that grant.  In particular, the disability rating and effective date must be assigned.  The claim for TDIU is inextricably intertwined, as the additional service-connected disability could impact the determination.  

In addition, the Board finds that the issue of entitlement to an extraschedular rating for degenerative joint disease of the lumbar spine is inextricably intertwined with the claim for TDIU.  In this regard, any development affecting the issue of entitlement to TDIU may impact the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.   See Brambley v. Principi, 17 Vet. App. 20 (2003).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should effectuate the grant of service connection for bilateral hearing loss and assign a disability rating and an effective date.

2.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorizations, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding, relevant VA treatment records, including from the Central-Texas Veterans Health Care System.
 
3.  After completing the foregoing development, the AOJ should consider whether the Veteran is entitled to TDIU with consideration given to his now service-connected bilateral hearing loss in addition to his other service-connected disabilities.  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history, obtain additional medical evidence or a medical opinion, and/or obtain a social and industrial survey, as is deemed necessary.
 
4.  After completing the foregoing development, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, to include possible referral of the increased rating claim for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(2), if appropriate. 

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


